Citation Nr: 1024868	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than September 27, 2006, 
for the grant of service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1978 
and from April 1981 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for obstructive sleep 
apnea, assigning a 50 percent initial rating, effective September 
27, 2006.  The issue has at all other times been handled by the 
RO in Roanoke, Virginia.  

The Veteran testified at a personal hearing before the 
undersigned at VA's Central Office in Washington, D.C. in May 
2010.  A transcript of that proceeding has been associated with 
the claims file.  

The issue of whether there was clear and unmistakable 
error in a July 1993 rating decision has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed July 1993 RO rating decision that granted 
service connection for deviated nasal septum, status post uvulo 
palato septoplasty with nasal obstruction (claimed as 
sinus/breathing problems) is final.

2.  The Veteran filed a claim of entitlement to service 
connection for obstructive sleep apnea that was received by the 
RO on September 27, 2006. 

3.  In a March 2007 rating decision, the RO granted service 
connection for obstructive sleep apnea and assigned an effective 
date of September 27, 2006, the date of receipt of claim.  

4.  The Veteran did not have a claim for service connection for 
obstructive sleep apnea, or any claim that could be reasonably 
construed as such, pending or unadjudicated, prior to September 
27, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 27, 
2006 for the award of service connection for obstructive sleep 
apnea have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim. VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in December 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claim, 
and advised to send any medical reports that he had.  He was also 
told that it was ultimately his responsibility to support the 
claim with appropriate evidence.  In addition, the letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess, 19 Vet. 
App. at 490.

The Board notes that the Veteran's appeal of the effective date 
assigned for the grant of service connection for obstructive 
sleep apnea is a downstream issue, and additional VCAA notice is 
not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran and 
his representative were fully informed of the evidence which had 
been obtained in support of the appeal.  Thereafter, the 
Veteran's claim was granted, a disability rating and effective 
date assigned, in a March 2007 decision of the RO.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board finds 
that the duty to assist has been satisfactorily met.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records have 
been associated with the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes, when appropriate, the duty to 
provide a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  The RO provided the 
Veteran an appropriate VA examination in January 2007 to evaluate 
the current nature and etiology of his obstructive sleep apnea.  
The Board further notes that, in this case, the effective date in 
question was assigned based on the date of filing of claim.  The 
adjudication of this claim is therefore contingent on evidence 
already in the claims file.  Specifically, the resolution of this 
claim depends upon when certain document(s) were either received 
by VA and/or promulgated to the Veteran.  See generally 38 C.F.R. 
§§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2009).  
Consequently, there is no additional development that can be 
conducted, examination performed, nor any other records which can 
be obtained, which would substantiate the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

Analysis

According to the governing legal and regulatory authorities, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

At the outset, it must be noted that a claim must be filed in 
order for any type of benefit to accrue or be paid.  38 U.S.C.A. 
§ 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  There is no provision in the law for awarding an 
earlier effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the 
mere presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek service 
connection for the disability).

The term 'claim' is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009); Brannon, 12 Vet. App. at 34-35; 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) 
(2009).  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992). The Court has held, however, that 
the Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon, 12 Vet. App. 32.

The record reflects that the Veteran filed a claim of entitlement 
to service connection for obstructive sleep apnea on September 
27, 2006, nearly a decade and a half after his separation from 
service.  Service connection for obstructive sleep apnea was 
granted by the RO in a March 2007 rating decision.  A 50 percent 
initial rating was assigned, effective September 27, 2006, the 
date of receipt of claim.

The Board concludes that September 27, 2006 is the correct 
effective date for the award of service connection for 
obstructive sleep apnea.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i) (effective date of an award of disability 
compensation based on an original claim for direct service 
connection will be, "date of receipt of claim, or date 
entitlement arose, whichever is later" (emphasis added)).  Here, 
service connection was granted based upon the date of receipt of 
the Veteran's claim on September 27, 2006.  As further discussed 
below, the Veteran did not have an obstructive sleep apnea claim 
pending prior to this date.  Although the Veteran is shown to 
have had obstructive sleep apnea before the filing of his claim, 
the Board notes that there is no provision in the law for 
awarding an earlier effective date based simply on the presence 
of the disability.  See Brannon, supra.  Therefore, based on the 
general rules governing effective dates, an effective date prior 
to September 27, 2006, the date of claim, is legally precluded.  
See id.  

Notwithstanding the foregoing, the Veteran asserts that the 
effective date at issue should be February 7, 1992, based on the 
date of filing of a previous service connection claim.  In this 
regard, the Board notes that in addition to obstructive sleep 
apnea, the Veteran is also service-connected for deviated nasal 
septum, status post uvulo palato septoplasty with nasal 
obstruction, evaluated as 10 percent disabling.  The Veteran 
originally filed a claim for service connection for 
"sinus/breathing problems" on February 7, 1992.  He was 
afforded a VA general medical examination in June 1992.  Service 
connection was subsequently granted for deviated nasal septum, 
post operative with obstruction, in a July 1993 rating decision, 
and the Veteran did not initiate a timely appeal.  Thus, even 
assuming for the moment, without conceding, that the Veteran's 
claim for "sinus/breathing problems" could reasonably be 
construed as encompassing a claim for obstructive sleep apnea, 
the July 1993 rating decision adjudicating such claim is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).  The 
Court has clearly held that there is no basis in VA law for a 
freestanding earlier effective date claim in matters addressed in 
a final decision.  Rather, when a decision is final, only a 
request for a revision premised on clear and unmistakable error 
could result in the assignment of earlier effective dates.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the 
Board concludes that the attempt to overcome finality of the July 
1993 rating decision in raising a freestanding claim for 
entitlement to an earlier effective date in conjunction with this 
claim must fail.

In this instance, the Veteran alleges that there was "clear and 
unmistakable error" in the June 1992 VA examination.  
Specifically, he argues that he should have been advised during 
the examination that obstructive sleep apnea was a compensable 
disability and that a diagnosis of obstructive sleep apnea should 
have been noted in the examination report.  See, e.g., VA Form 9, 
September 2008; Central Office hearing transcript, May 2010.  
However, neither the Board nor the RO may make a finding of clear 
and unmistakable error in a VA examination.  Moreover, a failure 
in VA's duty to assist does not generally rise to the level of 
clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) (holding that VA's breach of the duty to 
assist cannot form a basis for a claim of clear and unmistakable 
error).  To the extent the Veteran contends that there was clear 
and unmistakable error (CUE) in the July 1993 rating decision 
because it failed to consider whether he was entitled to service 
connection for obstructive sleep apnea, the Board notes that this 
issue has not been adjudicated by the AOJ.  Absent an 
adjudication with proper notification, a notice of disagreement, 
a statement of the case and a substantive appeal, the Board does 
not have jurisdiction over the issue.  Therefore, as noted above 
in the Introduction, this issue is being referred to the AOJ for 
appropriate action.  

Based upon the foregoing reasons, an effective date earlier than 
September 27, 2006 for the grant of service connection for 
obstructive sleep apnea cannot be awarded.  As such, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

Entitlement to an effective date earlier than September 27, 2006 
for the grant of service connection for obstructive sleep apnea 
is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


